On Petition for Rehearing.
Birdzell, J.
In the petition for rehearing, counsel for the appellant emphasizes his contention that the evidence is insufficient to support the verdict, for the reason that it appears that the grain for which the check of $290.10 was given was delivered to the elevator by Blum *95before the threshing had been done upon the Stoffel land. It is true-that there is strong testimony tending to show that the grain which Blum hauled to the plaintiff elevator and for which he was paid by the check, exhibit “A” in this action, was grown on other land, but there is-also testimony, which went in without objection, from which the jury would he warranted in finding that the check in question covered grain that had been hauled from the Stoffel land. In the state of the record in this case, that question was a question for the jury, and they have-decided it contrary to the appellant’s contention. We do not feel warranted in disturbing the verdict.
The petition for rehearing is accompanied by a certified statement, from the clerk of the district court of Hettinger county, to the effect that the plaintiff in this action obtained a judgment against GeorgeDoerner for the sum of $1,234.28, and costs, which was docketed on. February 29, 1916, and satisfied on Hay 8, 1917. The certificate does not identify the cause of action in which the latter judgment was-obtained as embracing the cause upon which the recovery of the plaintiff in this action was based. Even if the cause of action in the instant case were embraced in the judgment referred to, such fact would constitute no ground for the reversal of the judgment of the trial court or the granting of a rehearing herein. If the appellant’s contention as to-the identity of the causes of action, however, is correct, when the fact is established in the district court, in a proper proceeding, the respondent herein would be precluded from enforcing the judgment rendered in this action. Obviously, a judgment creditor who obtains separate judgments against separate defendants for a single cause is entitled to but. one satisfaction.
The petition for rehearing is denied.